Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on July 8, 2021. Claims 21-40 are pending and currently examined. 

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

(Previous Rejection – Maintained) Claims 21-40 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because it is directed to a judiciary exception. 
Applicant argues that the present process claims meet the two-prong inquiry of Eligibility Step 2A, MPEP 2106.04. On the prong one of two-prong inquiry, Applicant argues that the present claims do not recite a law of nature or natural phenomena, are not focused on merely observing or detecting HPV incorporated into genomic DNA, but on analysis of combed genomic DNA which has markedly different characteristics than natural, uncombed genomic DNA and which transforms the natural genomic DNA into analyte from which more sensitive and accurate may be obtained. Applicant argues that the present claims are not directed to all possible methods of detecting HPV DNA in genomic DNA, but narrowly limited to the use of molecular combing, and, thus, the 
Applicant’s arguments are not persuasive. Probe hybridization on combed genomic DNA is a known method for observing integration of HPV into the host genome. See teachings in Herrick et al. cited in the 103 rejection below. Therefore, it is considered as a routine data obtaining process for presentation of the natural phenomenon.  As to Applicant’s argument that the combed genomic DNA has markedly different characteristics than natural, uncombed genomic DNA and which transforms the natural genomic DNA into analyte from which more sensitive and accurate may be obtained, it is noted that combing of genomic DNA is performed on a test sample, the process does not change the characteristics of the genome in the host. One the other hand, to facilitate analysis other hybridization processes, such as in situ hybridization, also change the sample DNA structural characteristics from the naturally occurring structure in host cells. As to Applicant’s argument that the present claims do not pre-empt use of the alleged natural correlation (i.e. presence of HPV DNA in genomic DNA and cervical cancer) because of the use of DNA combing, it is presented that DNA combing is a known method for use in analyzing DNA integration. Therefore, it is not considered as adding significant more to the naturally existing correlation. 
On the Prong Two of the Two-Prong inquiry, Applicant argues that the claimed method includes the practical application of molecular combing to detect integrated HPV DNA in genomic DNA and includes a second practical application involving treatment of a subject determined to have or be at risk of having cervical cancer. Applicant argues 
Applicant’s arguments are not persuasive. As taught in Herrick in the 103 rejection below, molecular combing is a known technique that can be used in analyzing integration in genome DNA and is thus considered as one of the routine methods known in the art for assaying HPV integration into genome DNA. Treatment step recited in the claims are highly general which encompasses any treatment necessary for a patient with a HPV-associated lesion. There is no association between a specific assay result by the claimed method and a specific treatment that is otherwise not used in treatment of a patient.  Accordingly, neither the assay step for analyzing HPV integration into genome DNA nor the treatment step in general is considered as adding significant more to the naturally existing correlation that the present claims are based on.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(Previous Rejection – Withdrawn) Claims 21-25 and 27-40 were rejected under 35 U.S.C. 102 as being anticipated by Kim et al. (US 2016/0201149 A1, published on July 14, 2016).
This rejection is withdrawn in view of the amendment filed on July 8, 2021.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

(Previous Rejection – Withdrawn) Claims 21-25 and 27-40 were rejected under 35 U.S.C. 102/103 as being unpatentable over Hopman et al. (J Pathol 2006; 210: 412–419).
This rejection is withdrawn in view of the amendment filed on July 8, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


(Previous Rejection – Maintained) Claim 26 remain rejected under 35 U.S.C. 103 as being unpatentable over Kim and/or Hopman et al. (J Pathol 2006; 210: 412–419), as applied above, in view of Herrick et al. (Cancer Res 2005; 65(4): 1174-9).
This rejection is extended to claims 21-25 and 27-40 as necessitated by amendment.
Applicant argues that Herrick was relied upon for teaching hybridization of probes to combed DNA to detect myc amplifications associated with HPV integration in certain tumor cell lines, that Herrick is cited on page 3 of the specification and describes that integration of high-risk (“HR”) HPV at a locus near c-myc results in genetic instability which sometimes leads to malignant progression. Applicant argues that unlike the present invention, the Herrick method does not involve analysis of a cervical cell sample from a patient, but involves use of the IC1 and ICS tumor cells which are carcinomas of the cervix associated with HPV 18, and that Herrick measures signals corresponding to HPV and MYC sequences in IC1, IC4 and ICS. Applicant argues that Herrick does not suggest or provide a reasonable expectation of success for the presently claimed method which uses molecular combing using only probes to HPV DNA to sensitively and accurately quantify numbers of HPV DNA integrations into genomic DNA or to describe a pattern of such integrations. Applicant argues that, more specifically, none of the cited art provides a reasonable expectation of success for the superior detection provided by the claimed method as explained on page 12 of the specification.

As to Applicant’s argument that Herrick does not suggest or provide a reasonable expectation of success for the presently claimed method which uses molecular combing using only probes to HPV DNA to sensitively and accurately quantify numbers of HPV DNA integrations into genomic DNA or to describe a pattern of such integrations, the examiner does not agree. Herrick teaches that hybridization with molecular combing could not only detect HPV integration in genome DNA but also map the integration site in the genome. One of ordinary skill in the art would have reasonably expected that the method of Herrick could provide information on integration, as claimed, which could be obtained by counting detection signals on each integration site.

Applicant’s attention is directed to MPEP 716.02(b)-(e) for how unexpected results can be established. To evaluate if the claimed invention produces unexpected results, one must consider if the results produced by the claimed invention are commensurate in scope with the claims and how the results compare with the closest prior art. See MPEP Section 716.02(d) and (e). Applicant has not provided information on if the results described in the specification are commensurate in scope in the claims and how the results compare with closest prior art.  

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648